Order unanimously reversed, without costs, and matter remitted to Erie Supreme Court, Calendar Part, for further proceedings in accordance with the Memorandum. Memorandum: Plaintiff was not present when his case was marked settled and stricken from the Trial *974Calendar. The record does not show whether or not his attorney or his parents, who were then present, had authority to settle the case for him. A hearing should be had at which the parties will have an opportunity to present proof on the issue of the validity of the settlement agreement and plaintiff's right to annul it. Calendar Part may then determine the motion on the present record as supplemented by the proceedings at the hearing. (Appeal from order of Erie Trial Term denying motion to restore action to Trial Calendar.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Harsh, JJ.